Case 1:17-cr-00548-PAC Document 146 Filed 09/19/19 Page 1 of 2
               Case 1:17-cr-00548-PAC Document 146 Filed 09/19/19 Page 2 of 2




               October 25, 2019           Defendant to file opposition to the Government's notice
                                          under CIP A Section 6(b).

               November 18, 2019          Government to file its motion pursuant to CIPA Section
                                          6(c), if any, proposing alternative procedures for the
                                          disclosure of classified information authorized by the Court
                                          to be disclosed at trial.

                                          Parties to file motions in limine and 404(b) notice.

                                          Parties to file requests to charge and voir dire.

               December 6, 2019           Defendant to file his opposition to the Government's
                                          motion pursuant to CIPA Section 6( c ). Including any as-
                                          applied constitutional challenge after the government has
                                          proposed its CIPA 6(c) substitutions.

                                      Patties' to file oppositions to motions in limine.
                                      Government to produce 3500 and Giglio material (if not
Pretrial Hearing and Conference Dates already produced).

               October 18, 2019           Couit to hold a hearing to address the defendant's pretrial
               @ 11 AM                    motions, if necessary (parties propose week of October 14).

               November 26, 2019          Court to hold a hearing pursuant to CIPA Section 6(a), if
               @II AM                     necessary (parties propose week of November 11).

               December 16, 2019          Court to hold a hearing pursuant to CIPA Section 6(c), if
               @2:15 PM                   necessary (patties propose week of December I 6).

               December 18,2019           Court to hold final pretrial conference (paities propose
               @2:45 PM                   week of December 16).

      SO ORDERED.

      Dated:         September 19, 2019
                     New York, New York



                                                         THE HONORABLE PAUL A. CROTTY
                                                         UNITED STATES DISTRICT JUDGE




                                                    2
